Title: Enclosure: Resolutions from James City County, Virginia, Citizens, 12 September 1793
From: James City County, Virginia, Citizens
To: Washington, George


            
              [12 September 1793]
            
            At a meeting of several Freeholders and Freemen of James City County convened by
              public advertizements at the Courthouse in Williamsburg the twelfth day of September
              1793. for the purpose of taking into consideration the proclamation of the President
              of the United States, and other Subjects of a political nature.
            The Right Revd Doctr Madison, elected Chairman.
            Robert H: Waller appointed Clerk to the meeting.
            The meeting appointed a Committee of Mr Pierce, Mr Saml Griffin, Mr Lee, The Revd Mr
              Bracken, Mr William Walker, and Mr Coleman, to prepare Resolutions on the subject of
              the President’s Proclamation, who retired, and after some short time, returned and
              reported sundry resolutions thereon, which were severally read, approved and adopted
              as follows.
            1st Resolved—As common sense points out to us, it is essential to the welfare of
              America, that the strictest neutrality be preserved towards all the belligerent powers
              of Europe; so we conceive, that nothing but the madness of Party,
              or the Folly of Individuals can suggest any measures, which may tend to the violation
              of such neutrality; or, in any way, involve the United States of America, seperated as
              they are by nature from Europe, in her sanguinary, ambitious and destructive
              contests.
            2d Resolved, that the late Proclamation of the President of the United States was
              founded in wisdom, and such as the Citizens of America, not only had a right to
              expect, both from his invariable patriotism and uniform attention to the Duties of his
              Office; but also such, as they are bound strictly to observe and enforce.
            3d Resolved, that it is the sacred Duty of the governing Powers to cause all existing
              Treaties to be observed with that exactitude, which the Laws of nations require.
            4th Resolved That as the People of America are fully competent to the conduct and
              management of their own political concerns; all foreign Interference of whatever
              nature, ought to be considered as a most presumptuous and dangerous attack upon their
              Sovereignty; and therefore, should such Interference, in the smallest degree, be
              discovered, it ought to be instantly repelled with that indignation, which becomes
              Freemen who know how to value and to preserve their political Liberty.
            5th Resolved, that this Meeting is conscious of the obligations which the People of
              America owe to the French nation for their generous assistance during the late War,
              and will at all times be ready to testify towards them the most cordial
              Friendship.
            6th Resolved that the Chairman be requested to transmit a Copy of the foregoing
              resolutions to the President of the United States.
            
              Signed, James MadisonChairman of the Meeting
            
          